Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


 Civil Action No.

 THE TEACHING COMPANY, LLC,
 COMCAST CABLE COMMUNICATIONS
 MANAGEMENT, LLC d/b/a COMCAST
 TECHNOLOGY SOLUTIONS, and
 COMCAST CABLE COMMUNICATIONS,
 LLC,

                               Plaintiffs,
 v.                                                   JURY TRIAL DEMANDED

 SLING TV L.L.C. and
 DISH TECHNOLOGIES L.L.C.,

                               Defendants.




      COMPLAINT FOR DECLARATORY JUDGMENT OF NONINFRINGEMENT

       Plaintiffs The Teaching Company, LLC (“TTC”), Comcast Cable Communications

Management, LLC d/b/a Comcast Technology Solutions, and Comcast Cable Communications,

LLC (Comcast Cable Communications Management, LLC and Comcast Cable Communications,

LLC, together “Comcast”) (collectively, “Plaintiffs”) allege for their Complaint against

Defendants Sling TV L.L.C. (“Sling”) and Dish Technologies L.L.C. (“Dish”) (collectively,

“Defendants”) as follows:

                                SUMMARY OF THE ACTION

       1.      One of the world’s leading technology companies, Comcast provides the

industry’s leading products and services to its customers. Keenly focused on innovation,
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 2 of 17




Comcast rarely files litigation. But Comcast will resolutely defend its customers when they face

threats of patent litigation based on the services that Comcast offers. As explained further

below, that is the case here.

       2.      The Comcast customer at issue is TTC, a provider of streaming educational

content. TTC produces The Great Courses, a series of video and audio courses taught by

prominent professors and other experts in their respective fields. TTC has developed a catalog

of more than 700 courses available through a streaming subscription platform.

       3.      Comcast provides a suite of technology and services that helps content providers

such as TTC manage and publish video across platforms through Comcast’s Cloud Video

Platform, formerly known as “mpx” or thePlatform. TTC contracts with Comcast to access

certain services provided by the Cloud Video Platform to help power The Great Courses.

       4.      Dish and Sling have begun a litigation campaign asserting a portfolio of outdated

patents that they themselves did not invent but have acquired. As part of that effort, Dish and

Sling accused TTC’s The Great Courses streaming service of infringing four of their patents.

After receiving Defendants’ threats, TTC explained to Defendants that it contracts with Comcast

regarding its web services and that Defendants should speak to Comcast directly. TTC even

provided the contact information of a Comcast in-house lawyer with whom Defendants could

speak further about their contentions. However, Defendants continued to press their claims

against TTC, a company a fraction of their size.

       5.      The Great Courses streaming service does not infringe any of the patents

Defendants have identified. However, Defendants’ claims, allegations, and statements have

created a cloud of uncertainty as to whether TTC and its use of Comcast’s Cloud Video Platform



                                                   2
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 3 of 17




will be free from Defendants’ infringement claims. To clear the cloud of Defendants’

accusations, Comcast and TTC bring this suit to confirm that neither TTC’s The Great Courses

streaming service nor Comcast’s support of that TTC service, or provision of the same support to

other Comcast customers, infringe any claim of the patents that Defendants have asserted.

                                 NATURE OF THE ACTION

       6.      This action arises under 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       7.      This is an action for a declaratory judgment of noninfringement arising under the

patent laws of the United States, 35 U.S.C. § 1, et seq., and the Declaratory Judgment Act, 28

U.S.C. § 2201. Plaintiffs seek relief because Defendants threatened to assert at least one claim of

United States Patent Nos. 9,071,668 (the “’668 Patent”); 7,818,444 (the “’444 Patent”);

8,402,156 (the “’156 Patent”); and 9,407,564 (the “’564 Patent”) (collectively the “Asserted

Patents”) against TTC.

                                            PARTIES

       8.      TTC is a Limited Liability Company organized and existing under the laws of the

State of Delaware with its principal place of business in Chantilly, VA.

       9.      Comcast Cable Communications Management, LLC d/b/a Comcast Technology

Solutions and Comcast Cable Communications, LLC are both Limited Liability Companies

organized and existing under the laws of the State of Delaware with their principal places of

business in Philadelphia, Pennsylvania.

       10.     Dish is a Colorado corporation with its principal place of business and

headquarters at 9601 S. Meridian Boulevard, Englewood, CO 80112. Its registered agent is

Timothy A. Messner, 9601 S. Meridian Blvd., Englewood, CO 80112.

       11.     Dish purports to be the sole owner of the Asserted Patents.


                                                 3
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 4 of 17




       12.     Sling is a Colorado corporation with its principle place of business and

headquarters at 9601 S. Meridian Blvd., Englewood, CO 80112. Its registered agent is Timothy

A. Messner, 9601 S. Meridian Blvd., Englewood, CO 80112.

       13.     Sling purports to be the exclusive licensee of the Asserted Patents to whom Dish

has assigned all substantial rights in the Asserted Patents, including the rights to sue thereon.

                                 VENUE AND JURISDICTION

       14.     This is an action for declaratory relief under the Patent Laws of the United States,

35 U.S.C. § 1 et seq.

       15.     This Court has personal jurisdiction over Dish because Dish (1) is a Limited

Liability Corporation organized and existing under the laws of this State; (2) maintains a

registered agent for service of process in this State; and (3) maintains its principal places of

business within this State.

       16.     This Court has personal jurisdiction over Sling because Sling (1) is a Limited

Liability Corporation organized and existing under the laws of this State; (2) maintains a

registered agent for service of process in this State; and (3) maintains its principal places of

business within this State.

       17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)-(c) and 28

U.S.C. § 1400(b).

       18.     This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and 1338(a)

because this is a civil action arising under the Patent Act.

                        EXISTENCE OF AN ACTUAL CONTROVERSY

       19.     Plaintiffs reallege and incorporate by reference each of Paragraphs 1-18 above.



                                                  4
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 5 of 17




       20.     This Court has subject matter jurisdiction over Plaintiffs’ declaratory judgment

claims pursuant to 28 U.S.C. §§ 2201 and 2202 because an immediate and substantial

controversy exists between Plaintiffs and Defendants.

       21.     The Asserted Patents are directed to systems and methods for multi-bitrate

content streaming.

       22.     Defendants’ counsel in correspondence has repeatedly accused TTC, Comcast’s

customer, of infringing the Asserted Patents via TTC’s provision of The Great Courses streaming

service.

       23.     On October 12, 2020, James Hanft, Dish’s Vice President and Associate General

Counsel, sent a letter to Paul Sujik, TTC’s President and CEO, identifying the Asserted Patents,

attaching claim charts detailing how TTC allegedly infringed the Asserted Patents, and

requesting that TTC sign a non-disclosure agreement (“NDA”) to discuss licensing.

       24.     On November 17, 2020, Defendants’ outside counsel, Ali Dhanani, a partner at

the law firm of Baker Botts LLP, wrote another letter to TTC reiterating that Defendants had

“analyzed the streaming technology by The Teaching Company to its customers.” The

Defendants reattached the “representative claim charts detailing the infringement analysis”

(emphasis added). Defendants claimed that they had “invested a considerable amount of time

and effort into investigating these issues and preparing this case” (emphasis added). Defendants

requested that TTC inform them by December 4, 2020 if they could send TTC a draft NDA.

       25.     On December 3, 2020, TTC informed Defendants that TTC “contracts with

Comcast regarding The Teaching Company’s web services” and TTC invited Defendants to

“contact Comcast directly . . . if you would like to discuss this matter further.” TTC provided the



                                                5
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 6 of 17




name of the pertinent Comcast in-house lawyer and her contact information so that Defendants

could expeditiously reach out to Comcast.

       26.     On January 14, 2021, Defendants again wrote to TTC. Defendants referenced

their “claim charts detailing the infringement analysis for an exemplary claim of each of” the

Asserted Patents. Defendants further declared that TTC “provides the infringing website client

(https://www.thegreatcoursesplus.com/) offering the infringing materials and owns the domain

that provides the same.” Defendants again suggested that it would be beneficial for TTC to enter

into an NDA and provided a draft NDA for review.

       27.     Defendants’ overtures to TTC appear to be part of a litigation campaign based on

the Asserted Patents that Defendants initiated in 2018. Since that time, Defendants have filed

suit against other providers of streaming media such as Univision Communications, Inc. in DISH

Technologies LLC et al v. Univision Communications Inc. 1-19-cv-00144 (DDE), and Jadoo TV

Inc. in DISH Technologies LLC et al v. Jadoo TV, Inc., 5-18-cv-05214 (NDCA).

       28.     TTC contracts with Comcast to access and use certain products and services of

Comcast’s Cloud Video Platform in order to provide The Great Courses streaming service. The

contract obligates Comcast to defend and indemnify TTC from and against third-party claims

asserting that the Cloud Video Platform products or services infringe a U.S. patent.

       29.     Accordingly, Defendants’ actions, including Defendants’ litigation campaign

asserting the Asserted Patents and their pattern of conduct with TTC, have made clear that

Defendants intend to enforce the Asserted Patents against TTC and TTC’s use of Comcast’s

Cloud Video Platform. These activities by Defendants have created a cloud of uncertainty over

TTC and Comcast and their products and services, and have created a substantial, definite,



                                                6
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 7 of 17




concrete, and immediate justiciable controversy between Plaintiffs and Defendants over whether

TTC infringes any of the Asserted Patents by way of TTC’s The Great Courses streaming

service, or whether Comcast infringes any of the Asserted Patents by supporting that service or

providing the same support to other Comcast customers.

                                          THE PATENTS

                                     U.S. Patent No. 7,818,444

       30.     The ’444 Patent is titled “Apparatus, System, and Method for Multi-Bitrate

Content Streaming.” The ’444 Patent states that it was issued to David F. Brueck of Saratoga

Springs, UT, and Mark B. Hurst of Cedar Hills, UT. A true and correct copy of the ’444 Patent

is attached as Exhibit 1.

       31.     The original assignee of the ’444 Patent identified on the patent’s face is Move

Networks, Inc. of American Fork, UT. Dish purports to be the owner of the ’444 Patent by

assignment of all right, title, and interest in the ’444 Patent. Sling purports to be the exclusive

licensee of the ’444 Patent with the right to sue thereon.

                                     U.S. Patent No. 8,402,156

       32.     The ’156 Patent is titled “Apparatus, System, and Method for Multi-Bitrate

Content Streaming.” The ’156 Patent states that it was issued to David F. Brueck of Saratoga

Springs, UT, and Mark B. Hurst of Cedar Hills, UT. A true and correct copy of the ’156 Patent

is attached as Exhibit 2.

       33.     The original assignee of the ’156 Patent identified on the patent’s face is DISH

Digital L.L.C. of Englewood, CO. Dish purports to be the owner of the ’156 Patent by




                                                  7
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 8 of 17




assignment of all right, title, and interest in the ’156 Patent. Sling purports to be the exclusive

licensee of the ’156 Patent with the right to sue thereon.

                                     U.S. Patent No. 9,071,668

       34.     The ’668 Patent is titled “Apparatus, System, and Method for Multi-Bitrate

Content Streaming.” The ’668 Patent states that it was issued to David F. Brueck of Saratoga

Springs, UT, and Mark B. Hurst of Cedar Hills, UT. A true and correct copy of the ’668 Patent

is attached as Exhibit 3.

       35.     The original assignee of the ’668 Patent identified on the patent’s face is EchoStar

Technologies L.L.C. of Englewood, CO. Dish purports to be the owner of the ’668 Patent by

assignment of all right, title, and interest in the ’668 Patent. Sling purports to be the exclusive

licensee of the ’668 Patent with the right to sue thereon.

                                     U.S. Patent No. 9,407,564

       36.     The ’564 Patent is titled “Apparatus, System, and Method for Adaptive-Rate

Shifting of Streaming Content.” The ’564 Patent states that it was issued to Robert Drew Major

of Orem, UT, and Mark B. Hurst of Cedar Hills, UT. A true and correct copy of the ’564 Patent

is attached as Exhibit 4.

       37.     The original assignee of the ’564 Patent identified on the patent’s face is EchoStar

Technologies L.L.C. Dish purports to be the owner of the ’564 Patent by assignment of all right,

title, and interest in the ’564 Patent. Sling purports to be the exclusive licensee of the ’564

Patent with the right to sue thereon.




                                                  8
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 9 of 17




                                      CAUSES OF ACTION

                                             COUNT I

DECLARATORY JUDGMENT OF NONINFRINGEMENT OF U.S. PATENT NO. 7,818,444

       38.     Plaintiffs reallege and incorporate by reference each of Paragraphs 1-37 above.

       39.     TTC and Comcast have not infringed and do not infringe any claim of the ’444

Patent, either directly or indirectly, literally, or under the doctrine of equivalents, by making,

using, offering for sale, or selling The Great Courses or the Cloud Video Platform products and

services used to provide The Great Courses.

       40.     For example, neither TTC nor Comcast segments multiple copies of video

content. Rather, Comcast transmits copies of content to a third party. On information and belief,

the third party performs just-in-time packaging of requested content, which segments only a

portion of one of the copies on demand rather than pre-segmenting the entirety of every copy of

the video content. Accordingly, The Great Courses streaming service accused of infringement in

the chart attached to Defendants’ November 17, 2020 correspondence does not infringe at least

because it does not meet the following claim limitations:

              “a streamlet module configured to segment the media content received videos to
               generate for each a plurality of sequential raw streamlets that collectively store
               data to playback the entire video and that individually store data to playback only
               a portion that starts at a unique time index and whose duration is less than the
               entire duration of the corresponding video” of claim 1;

              “a streamlet module configured to segment the received videos to generate for
               each a plurality of sequential raw streamlets that collectively store data to
               playback the entire video and that individually store data to playback only a
               portion that starts at a unique time index and whose duration is less than the entire
               duration of the corresponding video” of claim 14;

              “segmenting the single video and generating a plurality of sequential raw
               streamlets that collectively store data to playback the entire video and that


                                                  9
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 10 of 17




               individually store data to playback only a portion that starts at a unique time index
               and whose duration is less than the entire duration of the corresponding video” of
               claim 24;

              “segmenting the single video and generating a plurality of sequential raw
               streamlets that collectively store data to playback the entire video and that
               individually store data to playback only a portion that starts at a unique time index
               and whose duration is less than the entire duration of the corresponding video” of
               claim 31; and

              “means for segmenting the single video and generating a plurality of sequential
               raw streamlets that collectively store data to playback the entire video and that
               individually store data to playback only a portion that starts at a unique time index
               and whose duration is less than the entire duration of the corresponding video” of
               claim 35.

       41.     As set forth above, an actual and live justiciable controversy exists between

Plaintiffs and Defendants with respect to alleged infringement of the ’444 Patent and this

controversy is likely to continue.

       42.     Accordingly, Plaintiffs seek a declaration that TTC does not infringe any claim of

the ’444 Patent and that Comcast does not infringe any claim of the ’444 Patent by supporting

TTC’s The Great Courses streaming service or providing the same support to other customers.

                                             COUNT II

 DECLARATORY JUDGMENT OF NONINFRINGEMENT OF U.S. PATENT NO. 8,402,156

       43.     Plaintiffs reallege and incorporate by reference each of Paragraphs 1-42 above.

       44.     TTC and Comcast have not infringed and do not infringe any claim of the ’156

Patent, either directly or indirectly, literally, or under the doctrine of equivalents, by making,

using, offering for sale or selling The Great Courses or the Cloud Video Platform products and

services used to provide The Great Courses.




                                                  10
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 11 of 17




       45.     For example, neither TTC nor Comcast segments multiple copies of video

content. Rather, Comcast transmits copies of content to a third party. On information and belief,

the third party performs just-in-time packaging of requested content, which segments only a

portion of one of the copies on demand rather than pre-segmenting the entirety of every copy of

the video content. Accordingly, The Great Courses streaming service accused of infringement in

the chart attached to Defendants’ November 17, 2020 correspondence does not infringe at least

because it does not meet the following claim limitations:

              “a same single video each encoded at a different bit rate and each divided into a
                plurality of streamlets that collectively store data to playback the entire video but
                that individually store data to playback only a portion that starts at a unique time
                index and whose duration is less than the entire playback duration of the single
                video” of claim 1;

              “creating a plurality of different copies of the same selected video, wherein each
                of the different copies is encoded at a different bit rate and is divided into a
                plurality of streamlets that collectively store data to playback the entire video but
                that individually store data to playback only a portion that starts at a unique time
                index and whose duration is less than the entire duration of the selected video” of
                claim 15;

              “a plurality of different copies of the same selected video each encoded at a
                different bit rate and each divided into a plurality of streamlets that collectively
                store data to playback the entire video but that individually store data to playback
                only a portion that starts at a unique time index and whose duration is less than
                the entire playback duration of the selected video” of claim 20;

              “a streamlet module configured to segment videos to generate for each a plurality
                of sequential raw streamlets that collectively store data to playback the entire
                video and that individually store data to playback only a portion that starts at a
                unique time index and whose duration is less than the entire duration of the
                corresponding video” of claim 22; and

              “segmenting a single video and generating a plurality of sequential raw streamlets
                that collectively store data to playback the entire video and that individually store
                data to playback only a portion that starts at a unique time index and whose
                duration is less than the entire duration of the corresponding video” of claim 23.



                                                 11
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 12 of 17




       46.     As set forth above, an actual and live justiciable controversy exists between

Plaintiffs and Defendants with respect to alleged infringement of the ’156 Patent and this

controversy is likely to continue.

       47.     Accordingly, Plaintiffs seek a declaration that TTC does not infringe any claim of

the ’156 Patent and that Comcast does not infringe any claim of the ’156 Patent by supporting

TTC’s The Great Courses streaming service or providing the same support to other customers.

                                            COUNT III

 DECLARATORY JUDGMENT OF NONINFRINGEMENT OF U.S. PATENT NO. 9,071,668

       48.     Plaintiffs reallege and incorporate by reference each of Paragraphs 1-47 above.

       49.     TTC and Comcast have not infringed and do not infringe any claim of the ’668

Patent, either directly or indirectly, literally, or under the doctrine of equivalents, by making,

using, offering for sale or selling The Great Courses or the Cloud Video Platform products and

services used to provide The Great Courses.

       50.     For example, neither TTC nor Comcast segments multiple copies of video

content. Rather, Comcast transmits copies of content to a third party. On information and belief,

the third party performs just-in-time packaging of requested content, which segments only a

portion of one of the copies on demand rather than pre-segmenting the entirety of every copy of

the video content. Accordingly, The Great Courses streaming service accused of infringement in

the chart attached to Defendants’ November 17, 2020 correspondence does not infringe at least

because it does not meet the following claim limitations:

              “wherein a plurality of different copies of a same single video is stored on the
               storage device, each of the different copies encoded at a different bit rate and each
               divided into a plurality of streamlets that collectively store data to playback the
               entire video but that individually store data to playback only a portion that starts


                                                  12
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 13 of 17




               at a unique time index and whose duration is less than the entire playback
               duration of the single video” of claim 1;

              “wherein a storage device stores a plurality of different copies of the same
               selected video each encoded at a different bit rate and each divided into a plurality
               of streamlets that collectively store data to playback the entire video but that
               individually store data to playback only a portion that starts at a unique time index
               and whose duration is less than the entire playback duration of the selected video”
               of claim 15; and

              “wherein the video server accesses a plurality of different copies of the same
               selected video each encoded at a different bit rate and each divided into a plurality
               of segments that collectively store data to playback the entire video but that
               individually store data to playback only a portion that starts at a unique time index
               and whose duration is less than the entire playback duration of the selected video”
               of claim 16.

       51.     As set forth above, an actual and live justiciable controversy exists between

Plaintiffs and Defendants with respect to alleged infringement of the ’668 Patent and this

controversy is likely to continue.

       52.     Accordingly, Plaintiffs seek a declaration that TTC does not infringe any claim of

the ’668 Patent and that Comcast does not infringe any claim of the ’668 Patent by supporting

TTC’s The Great Courses streaming service or providing the same support to other customers.

                                             COUNT IV

 DECLARATORY JUDGMENT OF NONINFRINGEMENT OF U.S. PATENT NO. 9,407,564

       53.     Plaintiffs reallege and incorporate by reference each of Paragraphs 1-52 above.

       54.     TTC and Comcast have not infringed and do not infringe any claim of the ’564

Patent, either directly or indirectly, literally, or under the doctrine of equivalents, by making,

using, offering for sale or selling The Great Courses or the Cloud Video Platform products and

services used to provide The Great Courses.




                                                  13
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 14 of 17




       55.     For example, neither TTC nor Comcast segments multiple copies of video

content. Rather, Comcast transmits copies of content to a third party. On information and belief,

the third party performs just-in-time packaging of requested content, which segments only a

portion of one of the copies on demand rather than pre-segmenting the entirety of every copy of

video content. Accordingly, The Great Courses streaming service accused of infringement in the

chart attached to Defendants’ November 17, 2020 correspondence does not infringe at least

because it does not meet the following claim limitations:

              “wherein multiple different copies of the video encoded at different bit rates are
               stored on the video server as multiple sets of files, wherein each of the files yields
               a different portion of the video on playback, wherein the files across the different
               copies yield the same portions of the video on playback, and wherein each of the
               files comprises a time index such that the files whose playback is the same portion
               of the video for each of the different copies have the same time index in relation
               to the beginning of the video” of claim 1; and

              “wherein multiple different copies of the video encoded at different bit rates are
               stored as multiple sets of files on the server, wherein each of the files yields a
               different portion of the video on playback, wherein the files across the different
               copies yield the same portions of the video on playback, and wherein each of the
               files comprises a time index such that the files whose playback is the same portion
               of the video for each of the different copies have the same time index in relation
               to the beginning of the video” of claim 8.

       56.     As set forth above, an actual and live justiciable controversy exists between

Plaintiffs and Defendants with respect to alleged infringement of the ’564 Patent and this

controversy is likely to continue.

       57.     Accordingly, Plaintiffs seek a declaration that TTC does not infringe any claim of

the ’564 Patent and that Comcast does not infringe any claim of the ’564 Patent by supporting

TTC’s The Great Courses streaming service or providing the same support to other customers.




                                                14
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 15 of 17




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that judgment be entered in their favor and pray for:

       a)      A judgment and declaration that TTC does not infringe any claim of U.S. Patent

No. 7,818,444 directly, contributorily, or by inducement, and that Comcast does not infringe any

claim of U.S. Patent No. 7,818,444 directly, contributorily, or by inducement, by supporting

TTC’s The Great Courses streaming service or providing the same support to other customers;

       b)      A judgment and declaration that TTC does not infringe any claim of U.S. Patent

No. 8,402,156 directly, contributorily, or by inducement, and that Comcast does not infringe any

claim of U.S. Patent No. 8,402,156 directly, contributorily, or by inducement, by supporting

TTC’s The Great Courses streaming service or providing the same support to other customers;

       c)      A judgment and declaration that TTC does not infringe any claim of U.S. Patent

No. 9,071,668 directly, contributorily, or by inducement, and that Comcast does not infringe any

claim of U.S. Patent No. 9,071,668 directly, contributorily, or by inducement, by supporting

TTC’s The Great Courses streaming service or providing the same support to other customers;

       d)      A judgment and declaration that TTC does not infringe any claim of U.S. Patent

No. 9,407,564 directly, contributorily, or by inducement, and that Comcast does not infringe any

claim of U.S. Patent No. 9,407,564 directly, contributorily, or by inducement, by supporting

TTC’s The Great Courses streaming service or providing the same support to other customers;

       e)      An injunction against Defendants and their affiliates, subsidiaries, assigns,

employees, agents or anyone acting in privity or concert with Defendants from charging

infringement, instituting, or continuing any legal or administrative action alleging infringement

of the Asserted Patents, against TTC, Comcast, or anyone acting in privity with TTC or



                                                15
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 16 of 17




Comcast, including the divisions, successors, assigns, agents, suppliers, manufacturers,

contractors and customers of TTC or Comcast, relating to TTC’s The Great Courses streaming

service, the service Comcast provides supporting TTC’s The Great Courses streaming service, or

Comcast’s provision of the same support to other customers;

        f)      A judgment and declaration that this is an exceptional case within the meaning of

35 U.S.C. § 285, entitling Plaintiffs to an award of their reasonable attorneys’ fees, expenses, and

costs in this action;

        g)      An award to Plaintiffs of their costs, attorneys’ fees, and reasonable expenses of

litigation to the fullest extent permitted by law; and

        h)      Such further equitable or other relief as the Court deems just and proper.

                                     JURY TRIAL DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby demand a trial by

jury on all issues so triable.




                                                 16
Case 1:21-cv-00740-STV Document 1 Filed 03/11/21 USDC Colorado Page 17 of 17




 Dated: March 11, 2021                Respectfully submitted,

                                      /s/ David Stauss
                                      David Stauss
                                      HUSCH BLACKWELL LLP
                                      1801 Wewatta Street, Suite 1000
                                      Denver, CO 80202
                                      Telephone:     (303) 749-7200
                                      Facsimile: : (303) 749-7272
                                      david.strauss@huschblackwell.com

                                      OF COUNSEL:
                                      Ashok Ramani
                                      David J. Lisson
                                      Gareth E. DeWalt
                                      Natalie Cha
                                      DAVIS POLK & WARDWELL LLP
                                      1600 El Camino Real
                                      Menlo Park, CA 94025
                                      Telephone:     (650) 752-2000
                                      Facsimile:     (650) 752-2111
                                      ashok.ramani@davispolk.com
                                      david.lisson@davispolk.com
                                      gareth.dewalt@davispolk.com
                                      natalie.cha@davispolk.com

                                      Counsel for Plaintiffs




                                     17
